ACCEPTED
                                                                                                                      12-14-00253-CV
                                                                                                          TWELFTH COURT OF APPEALS
                                                                                                                       TYLER, TEXAS
                                                                                                                 4/2/2015 12:06:21 PM
                                                                                                                         CATHY LUSK
                                                                                                                               CLERK




                                                                                                   FILED IN
                                               CASE NO. l2-14-00253-CV                      12th COURT OF APPEALS
                                                                                                 TYLER, TEXAS
                                                                                            4/2/2015 12:06:21 PM
JERITY WEAKS                 and                               li     IN THE CO|JRT         OF CATHY S. LUSK
                                                                                                     Clerk
       .IOYCE                WI.]AKS.                                  APPIIALS F'OIT
                                                                       TWELFTH COTIITT OF
                         APPI.,LLANT                                  APPEALS DISTRIC]T
                                                                          OF TEXAS
                                                               $
                    V.
                                                               $

KAT H 1, I.,EN .I I.,AN Ii'I'1' E
  WHI'I'F],                                                    $

                      AI'I'EI,I,I]E                           $




                           MO]'ION 'I'O ALLOW FILING OF I}ITIEF AND FOII EXTENSION OF
                                                  I'IMI'TO COMPLY

TO THE, ITONOITAI}LIi COT]R'I':


                 C'ortrc non .lcrrv Weaks ancl .lo1'ce Wcaks. the Appellants in thc above entitled              and

numbcrccl appcal. uho Itcrchr rccprcst tlrat thc liling of-thc Appcllunts'rcply bricl'bc allowcd.

and that thc tinrc lor corttplving            llith thc applicablc rLrlc ol'appcllatc   ploceclure be extended, and

in support thclcof'Appcllants rcspcctlirlll sltou'the fbllowiltg. to \\ it:

            l.   'l'ltc utrclcrsignccl
                                       attorncl'lirr the Appcllants rccci'n,ccl a noticc datcd March24.2015 from

                 thc Cllerk ol'this C'ourt.   r\ copv o{'the noticc is attachcd   as lrxhibit   "A." ln said notice.
                 the uttdcrsignccl was aclviscd that thc Appcllants' rcply bricf w'hich was presented for

                 lrling ort.lanuetrr'6. l0l-5 lr'oLrld no1 bc lllecl.'l'he undcrsiglted was advised that the reply




*erks l. $ hit(

PA(;U   l
               briel'did trot conrpll r,iith the Tcxas Rule o1'Appellate                      Proceclure 9.4(iX3), which

               rcclttircs tltat a ccrtillcatc as to thc nunrbcr ol'words in thc bricl'be irrcluded with the brief.

                   l'he Itoticc statccl that tltc undcrsigned had been given until .lanuary 12. 2015 in order to

               ctltt-l1llr   vlitli tltc rLtlc. but tltat such corlpliancc was ucvcr courplctcd.

        1      -l'lte
                        undcrsignccl sLtbntits that thc IailLrrc to conrply rvith sr.rch deadline was due to honest

               mistakc ancl ovcrsight. and ccrtainly was not cluc to arrv inte ntional disrcgard of the rule

               or all\ col.tsciotts iltdil'lcrcncc to it.'l'hc urrclcrsignccl hcrcbt'apologizcs to this Clourt, and

               to the Cllcrk ol'ficc lbr such or,crsight.

        3.
               'fltc unclcrsignccl hcrcbr         rcclucsts that   thc rcfirsal to fllc thc Appcllants' rcply brief   be

               r"acatccl ancl     tliat suclt bricl'bc allowccl to bc lllccl. In tltat rcgarcl. thc undcrsigned also

               rcclLrests    that tltc clcacllinc fbr conrplyirrg with thc rulc be cxtcnded to the date that this

               tttotiott is rcccived anrl rcvicrvccl b1'this (loLrrt. Accontpany,ing this liling is a proposed

               ccrtilrcatc as Lo nt-unbcr ol'r,'norcls ol'thc rcpll'          bricl. 'l'hc Court is askcd to accept this
               liling    alrcl to acccpt thc   Appcllants'rcplv bricl'so that it nray bc considcrccl by the Court.

               lt is subnrittccl thut ncithcr thc Appcllcc. u()f the C'or,rrt nor auv other pcrson or entity         has

               bcett ltarnrccl      or   prc.juclicecl   bv this oversight. ancl liker.r'ise. w,ill not bc harmed or

               prc.iLrdiccd bv     tltc allor.riutcc ol'thc appropriatc liling ancl thc acccptancc ol'thc rcply bricf

               at this tinrc.

        ,5     In cottsiclct'ing rr'hcthct'to allou this filing of'the ccrtillcatc ancl the Appellants'reply

               bricl. thc ('ourt is askccl to kccpt in ntind that our law places prioritl,on adequate legal

               brielrng ancl argumentation being befbre the Court. In f'act. even in regard to more serious

              or substiurtirc crrors or onrissions in bricflug. olrr briclrnq rulcs arc to be construed and
                                               'lcxas
              applicd libcralll. Scc                     Ilulc o1'Appellate   Procedr.rre   38.9. Substantial compliance

lleak\ t. \\hrtr

PA(;U   2
                u'itll thc t'ulcs ol' bricling is sLrl'flcient. Icl. Il'the      Courrt determines that a rule has been

                flagrantll riolatecl. or i1'the ('ourt deterrnines thal the substance ol'the brief is inadequate

                ancl thc casc ltas Itot bcct.t propcrly' prcscntccl. cvcr-r in suclt nrorc egrcgious situations the

                ('ourt tt-tit\ givc tlte ol'lcnding party a reasonable opportunity to file a new brief or                       an

                atllclldccl   bricl'ilt orclcr to corrcct any suclr crr()r or ontission. Icl. It is lirrther submitted

                that thc Appcllants' lailLrrc in rcgarcl to thc celtillcate is. or should be. a relatively minor

                isstte cotttpitrccl     to thc ncccssitr,'fbr a party's               opportunity       to   adequatcly provide

               sttbstalttir.'c   al'sullcnt ilt its bricl. It   woLrlcl appcar that to rclirsc        to lllc a brief. or to strike

               a bricl. Illcrclr bccitusc ol'a harnrless or"elsight such as this onc involving thc certificate,

               woulcl bc unclulr and unrcnsonabll,, harsh.

         6.    I:or tltc lirrcgoing rcitsons. the Appcllants. and thc Lrndcrsigncd. rcspectlully urge that the

               Appcllartts'rcplr bricf'shoLrlcl hc allowccl to bc lllecl. that thc tinrc firrconrplying with the

               applicahlc t'Ltlc bc crtcntlccl. ancJ that thc acconrpanying ccrtiflcate be accepted                             as

               courpliancc r.lith sLrch rLrlc.

                        WIItrRIrl;ORI:. thc Appellants attcl thc unclcrsignccl rcqucst that this Court cnter

               atl ortlcr vacitting thc rclirsal to lllc Appcllants'rcply'briel'ancl allowing such brief to bc

               liled. extenclitrg thc tinrc           lirl   conrply'ing r,r'ith      Ilule   9.:+(i)(3). and accepting the

               accomplrn\ing ccrtiflcatc as contltliancc with such rurlc.




                                                                       Itespcctlirl   11, sLrbnr   ittcd.




                                                                       Attorney at I-au'
                                                                       State Bar No. 10859100
                                                                       P.O. Box 168
\\ erks r. $ hit.

P,{(;E   3
                                                                                    -l'ylcr
                                                                106 W.                              St.
                                                                                    -l'cxas
                                                                Athcns.                              75751
                                                                1'elcphone                   : (903) 675-7990
                                                                liax: (903) 670-3424
                                                                I r nr a i I   :I   L1   b   ry1j   p   1r   c.:l qw-gtqn:   hirlq4prjl   .   co   rl
                                                       A I'I'OI{NEY IiOR APPIJI,I,AN'I'S




                                             Ct'RTIFICATE OF SERVICE

              'lhis will ccrtilj' thar a     trLrc ancl correct copy     ol'thc abovc motion has been served on
Appellce 's attorncv ol'rccord. Ms. .lanc Parrciras-l            lorta. in accorclancc with thc Texas Rules of

Appel Ilrtc I)rocctl trlc.




              Stgttcrl   Ilti: / ,t/
                                  -'   rlirr ol-   leo/                                             l0l       5




                                                                   4t? <j4-"k\--
                                                                   trhrcl           1..      .krrrcs..l/                     l/




\}erks \. $ hile

PA(;U   1
                                                     [llrsti fr                                                          FILE COPY




CHrEF JusrrcE
                                                                                                                        CI,ERK
JAMIs T. WoRfltnN                                                                                                       CATIIY S. [,IJsK

                                              TwplprH Counr                  op Appnals
I   usrrcEs
                                                                                                                        CIilEF STAFF ATT0RNEy
BRIAN HOYI,I
                                                                                                                        MARGARET HUSSEY
GRTG    NI][I,[Y




              Tuesday, March 24,2015


              Ms. Jane Parreiras-Hofta                                    Mr. Aubrey L. Joncs Jr.
              Lone Star Legal Aid                                        308 South Palestine Street
              I l0 North Collegc Avcnue                                   P. O.   Box   168
              Suire 302                                                  Athcns, TX 7575lr
              Tyler, TX 75102                                            x DELIVTIRED VIA E-MAIL *
              * DIILIVIIRED VIA E-MAIL *

              RE:      Case Number:                       I2- | 4-00253-CV
                       Trial Clourt Case Nuntbcr:         20 I 2B-0340

              Style:   Jerry Wcaks and Joycc Weaks
                       V.

                       Kathleen Jeanette White

              The Appellant's brief presentecl fbr filing on.lanuary 6,2015 in thc abovc stylecl and numbered
              case will not be filed. Counsel was adviscd to conrply with Tr,x.R.App.P. 9.4(iX3) on or before
              Jarruary 12,2015. Counsel is advised that bricf-s mLrst strictly comply with all requirements of
              Tlx. R. App. P.38.1. The abovc-mcntioncd bricf fails to conrply with Trrx.R.App.P.9.a(i)(3) as
              required by the Texas Rules of Appellate Proccdure.

              Very truly yours,

              CATHY S. LUSK. CLERK



                   Ashley You     Deputy Clerk




                            lSlTWEsrFRoNrSrRxET  .            .
                                                   Surrr354 TYLER,TX75702 r TEr,:903-593-A47L. Fex:903-593-2193
     ServingAtlderson,Angelina,Cherokee,GreggHendersotl,}|oustlln'Nacogt1oches,Ralns,RuskSabine,SanAugttstine,Shetby,
                                                                Z.tttdt .tttd Wood Countic.s
                                                       htt p://www.txcoLrrts.gov/ 1 2thc0a.aspx